DETAILED ACTION
Claims 1-2, 4-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-11, 15-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (US 2007/0157249) Khader et al. (US 2012/0144417), .

Claim 1, Cordray teaches a method for providing an interactive experience including interactive content by a media device, the method comprising: 
receiving content comprising primary content (i.e. programming) and secondary content (i.e. commercials) from a first content provider (104) (fig. 1; p. 0039-0041); 
Cordray is not entirely clear in teaching a method for providing interactive content by a media device, the method comprising: 
determining whether to provide the interactive experience based on the secondary content, wherein the interactive experience comprises a plurality of primary timeslots for the primary content and a plurality of secondary timeslots for the secondary content and the interactive content, and wherein the determining comprises:
performing image recognition on the secondary content to determine a subject matter of the secondary content;
transmitting, to a second content provider, a request for the interactive content based on the subject matter of the secondary content;
receiving, in response to the request, the interactive content from the second content provider;
determining, based on metadata of the interactive content, a timeslot, of the plurality of secondary timeslots to display the interactive experience, wherein the time slot is defined by a start time and an end time;

initializing the interactive experience on the media device, wherein the secondary content and the interactive content are presented separately during the timeslot starting at the start time and ending at the end time; 
receiving, at the media device and while the secondary content is presented during the timeslot, a first user input associated with the interactive content;
displaying the interactive content during the timeslot responsive to receiving the first user input:
monitoring tracking information based on an interaction with the interactive experience; and
resuming playback of the primary content responsive to receiving, at the media device and while the interactive content is presented during the timeslot, a second user input associated with the interactive content.
Khader teaches a method for providing interactive content by a media device, the method comprising: 
determining whether to provide the interactive experience (i.e. interactive application) based on the secondary content (i.e. advertising content), wherein the interactive experience comprises a plurality of primary timeslots for the primary content (i.e. program content) and a plurality of secondary timeslots for the secondary content (i.e. advertisement content) and the interactive content (i.e. application content) (p. 0047, 0085-0091), and wherein the determining comprises:

receiving, in response to the request, the interactive content from the second content provider (i.e. broadcaster or distributor) (p. 0047, 0085-0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided interactive content as taught by Khader to the system of Cordray to allow for interactivity during advertisement slots (p. 0047).
Higbie teaches a method for providing interactive content by a media device, the method comprising: 
determining, based on metadata of the interactive content, a timeslot, of the plurality of secondary timeslots to display the interactive experience, wherein the time slot is defined by a start time and an end time (p. 0275-0277);
generating the interactive experience based on inserting the primary content into the plurality of primary time slots and inserting the interactive content into the timeslot (p. 0232-0237);
providing the interactive experience on the media device, wherein the secondary content (i.e. non-interactive content) and the interactive content are presented concurrently during the timeslot starting at the start time and ending at the end time (i.e. non-interactive content is silenced while interactive content is displayed) (p. 0286-0287);

Matthews teaches a method for providing interactive content by a media device, the method comprising: 
initializing the interactive experience on the media device (i.e. presents notification), wherein the secondary content (i.e. advertisement) and the interactive content are presented separately (i.e. windows 710, 720) during the timeslot starting at the start time and ending at the end time (fig. 7; p. 0138-0140); 
receiving, at the media device and while the secondary content is presented during the timeslot (i.e. advertisement), a first user input associated with the interactive content (i.e. selecting 724) (fig. 7);
displaying the interactive content during the timeslot responsive to receiving the first user input (i.e. accessing third party site) (fig. 8; p. 0141);
monitoring tracking information based on an interaction with the interactive experience (p. 0010); and
resuming playback of the primary content responsive to receiving, at the media device and while the interactive content is presented during the timeslot, a second user input associated with the interactive content (i.e. after answering questions video resumes) (p. 0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided advertisement interactivity 
Lofthus teaches a method for providing interactive content by a media device, the method comprising: 
wherein the determining comprises:
performing image recognition on the secondary content to determine a subject matter of the secondary content (i.e. determine advertisement) (p. 0048-0049); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided image analysis as taught by Lofthus to the system of Cordray to allow for other servers to retrieve data the user is consuming (p. 0048-0049).

Claim 2, Cordray teaches the method of claim 1, wherein the determining whether to provide the interactive experience based on the secondary content comprises analyzing metadata (i.e. advertisement slot) of the content to determine a scheduled start time and a scheduled end time of the secondary content (i.e. timing of replacement advertisement) (p. 0153). 

Claim 7, Cordray is silent regarding the method of claim 1, wherein the interaction includes user inputs and wherein monitoring tracking information comprises: 
receiving, by the media device, user inputs with regard to the interactive experience; and 

Matthews teaches the method of claim 1, wherein the interaction includes user inputs and wherein monitoring tracking information based on the interaction with the interactive experience comprises: 
receiving, by the media device, user inputs with regard to the interactive experience (i.e. acting on promotion) (p. 0010); and 
collecting the tracking information by measuring a frequency of engagement with the interactive experience on a basis of the received user inputs (i.e. in private database (p. 0010). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided advertisement interactivity as taught by Matthews to the system of Cordray to provide additional information to users (p. 0140).

Claim 8, Cordray is silent regarding the method of claim 7, further comprising transmitting the tracking information to the first content provider. 
Matthews teaches the method of claim 7, further comprising transmitting the tracking information to the first content provider (i.e. media application having access to database) (p. 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided advertisement interactivity as taught by Matthews to the system of Cordray to provide additional information to users (p. 0140).
 

Lofthus teaches the specific features of “generate a fingerprint of the secondary content” (i.e. captured image) (p. 0048-0049) and “determining a second content provider based on the fingerprint” (i.e. determine that server 30 needs to be accessed ot retrieve replacement content) (p. 0048-0049).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided image analysis as taught by Lofthus to the system of Cordray to allow for other servers to retrieve data the user is consuming (p. 0048-0049).

Claim 10 is analyzed and interpreted as an apparatus of claim 2.
Claim 11 is analyzed and interpreted as an apparatus of claim 3.
Claim 15 is analyzed and interpreted as an apparatus of claim 7.
Claim 16 is analyzed and interpreted as an apparatus of claim 8.

Claim 17 recites “a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 1. Cordray inherently teaches “a non-transitory, tangible 
Claim 18 recites “a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 2. Cordray inherently teaches “a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 2.
Claim 20 recites “a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 7. Cordray inherently teaches “a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 7.

Claim 21, Cordray is silent regarding the method of claim 1, further comprising:
determining that the interactive content is to be displayed concurrently with the secondary content at the timeslot wherein the interactive content is displayed as an overlay over the secondary content.
Saffari teaches the method of claim 1, further comprising:
determining that the interactive content is to be displayed concurrently with the secondary content at the timeslot wherein the interactive content is displayed as an overlay over the secondary content (figs. 6-9).
.

Claim 4-5, 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (US 2007/0157249) Khader et al. (US 2012/0144417), and further in view of Higbie et al. (US 2017/0103754), and further in view of Matthews et al. (US 2018/0184168), and further in view of Lofthus (US 2016/0027059), and further in view of Terpstra et al. (US 2014/01196071).

Claim 4, Cordray is silent regarding the method of claim 1, wherein the determining whether to provide the interactive experience based on the secondary content comprises analyzing metadata of the secondary content. 
Terpstra teaches the method of claim 1, wherein the determining whether to provide the interactive experience based on the secondary content (i.e. second input) comprises analyzing metadata of the  secondary content (i.e. identifier of current advertisement) (p. 0031-0035). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided contextual replacement as taught by Terpstra to the system of Cordray to provide more relevant advertisements (p. 0035).

Claim 5, Cordray is silent regarding the method of claim 4, wherein the determining whether to provide the interactive experience based on the secondary content further comprises determining whether the interactive content is related to the secondary content based on the metadata of the secondary content.
Terpstra teaches the method of claim 4, wherein the determining whether to provide the interactive experience based on the secondary content further comprises determining whether the interactive content is related to the secondary content based on the metadata of the secondary content (i.e. identifier of current advertisement) (p. 0031-0035). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided contextual replacement as taught by Terpstra to the system of Cordray to provide more relevant advertisements (p. 0035).

Claim 12 is analyzed and interpreted as an apparatus of claim 4.
Claim 13 is analyzed and interpreted as an apparatus of claim 5

Claim 19 recites “a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 4. Cordray inherently teaches “a non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device” for performing the steps of claim 4.

Claim 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (US 2007/0157249) Khader et al. (US 2012/0144417), and further in view of Higbie et al. (US 2017/0103754), and further in view of Matthews et al. (US 2018/0184168), and further in view of Lofthus (US 2016/0027059), and further in view of Shovkoplias (US 2015/0150045).

Claim 6, Cordray is silent regarding the method of claim 1, further comprising providing a notification by the media device indicating that the interactive experience is available. 
Shovkoplias teaches the method of claim 1, further comprising providing a notification by the media device indicating that the interactive experience is available (p. 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided notifications of interactive content as taught by Shovkoplias to the system of Cordray to allow for users to be aware of upcoming program events (p. 0006).

Claim 14 is analyzed and interpreted as an apparatus of claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1-2, 4-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 US 20200245017 A1	Ganschow; Tim et al.
	US 20090089838 A1	Pino, JR.; Angelo J. et al.
	US 20100158099 A1	Kalva; Hari et al.
	US 20170245006 A1	DI BERNARDO; PAUL et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/9/2021